In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                     No. 99-508V
                             (E-Filed: February 21, 2013)

* * * * * * * * * * * * * * *
PAUL MICHAEL TEKNUS, a minor,
                            *                    UNPUBLISHED
by his parents KENNETH TEKNUS and
                            *
LISA TEKNUS                 *                    Chief Special Master
                            *                    Campbell-Smith
            Petitioners,    *
                            *                    Diphtheria, Tetanus, and Pertussis
         v.                 *                    (DTaP),Hepatitis B (Hep B), and
                            *                    Haemophilus Influenzae type B (Hib)
SECRETARY OF HEALTH AND     *                    Vaccines; Seizures; Acute Disseminating
HUMAN SERVICES,             *                    Encephalomyelitis (ADEM); Damages;
                            *                    Stipulation
            Respondent.     *
                            *
* * * * * * * * * * * * * * *

Ronald C. Homer, Boston, MA, for petitioners

Traci R. Patton, Washington, DC, for respondent

                        DECISION AWARDING DAMAGES 1

      On July 26, 1999, petitioners, Kenneth Teknus and Lisa Teknus, filed a petition
seeking compensation under the National Vaccine Injury Compensation Program (Athe
Vaccine Program@), on behalf of their son Paul, alleging that Paul suffered injuries as a

1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.


                                             1
result of receiving certain vaccinations. 2 Among the injuries petitioners’ allege Paul
suffered as a result of receiving the Diptheria, Tetanus, and Pertussis (DTaP), hepatitis B
(Hep B), and Haemophilus Influenzae type B (Hib) vaccines were seizures and acute
disseminating encephalomyelitis (ADEM).

       Respondent denies that Paul’s seizures, ADEM, and/or any other injury was
caused by his receipt of the DTaP, Hep B, and Hib vaccines. Nonetheless, both parties,
while maintaining their above stated positions, agreed in a Stipulation filed February 21,
2013, (“Stipulation”) that the issues before them can be settled and that a decision should
be entered awarding petitioners compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $100,000.00, in the form of a check payable to petitioners as
       guardians/conservators of Paul’s estate. This amount represents compensations
       for all damages that would be available under 42 U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

       However, as per the parties’ stipulation:

       No payments…shall be made until petitioners provide the Secretary with
       documentation establishing their appointment as guardians/conservators of Paul’s
       estate. If petitioners are not authorized by a court of competent jurisdiction to
       serve as guardians/conservators of the estate of Paul Michel Teknus at the time a
       payment pursuant to this Stipulation is to be made, any such payment shall be paid
       to the party or parties appointed by a court of competent jurisdiction to serve as
       guardian/conservator of the estate of Paul Michael Teknus upon submission of
       written documentation of such appointment to the Secretary.

Stipulation ¶ 13.



       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.


                                             2
        The undersigned approves the requested amount for petitioners’ compensation. In
the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 3


       IT IS SO ORDERED.
                                                 s/Patricia E. Campbell-Smith
                                                 Patricia Campbell-Smith
                                                 Special Master




       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             3